DISMISSED and Opinion Filed February 15, 2017




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    No. 05-16-01339-CR
                                    No. 05-16-01340-CR

                      DESHAWN DEANGELO SMIKLE, Appellant
                                      V.
                          THE STATE OF TEXAS, Appellee

                     On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F15-75978-T, F15-75979-T

                           MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Myers, and Justice Brown
                              Opinion by Chief Justice Wright
       Appellant has filed a motion to dismiss these appeals. Appellant and his counsel have

both approved the motion. The Court GRANTS the motion and ORDERS that these appeals be

DISMISSED and this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).



                                                         PER CURIAM



Do Not Publish
TEX. R. APP. P. 47
161339F.U05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

DESHAWN DEANGELO SMIKLE,                           On Appeal from the 283rd Judicial District
Appellant                                          Court, Dallas County, Texas
                                                   Trial Court Cause No. F15-75978-T.
No. 05-16-01339-CR        V.                       Opinion delivered by Chief Justice Wright,
                                                   Justices Myers and Brown participating.
THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered February 15, 2017.




                                             –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

DESHAWN DEANGELO SMIKLE,                           On Appeal from the 283rd Judicial District
Appellant                                          Court, Dallas County, Texas
                                                   Trial Court Cause No. F15-75979-T.
No. 05-16-01340-CR        V.                       Opinion delivered by Chief Justice Wright,
                                                   Justices Myers and Brown participating.
THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered February 15, 2017.




                                             –3–